DETAILED ACTION
This action is responsive to the Application filed on 10/26/2021 with preliminary amendment. Claims 1-13 and 15-21 are pending in the case. Claims 1, 13, and 15 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “245” has been used to designate both ontology and syntactic (neural network) filter in FIG 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The listing of references in the specification is not a proper information disclosure statement (see pages 3-4).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The disclosure is objected to for failing to conform to the requirements of 37 C.F.R. 1.77(c) The text of the specification sections defined in paragraphs (b)(1) through (b)(12) of this section, if applicable, should be preceded by a section heading in uppercase and without underlining or bold type.
The disclosure is further objected to because of the following informalities: inconsistent reference numbers (e.g. “245” is used to refer to both an ontology (see e.g. page 16 line 11) and a neural network for syntactic filtering of menus (see e.g. page 16 line 25).
The disclosure is further objected to because of the following informalities: spelling (e.g. page 22 line 5: sets of data tuples (Sintactic/Morfological /Semantic chunks/clusters, Domains, Ontologies)).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see at least page 3, [http://d-scholarship.pitt.edu/7311/1/XiaomingZengApril2004.pdf], [https://webis.de/downloads/theses/papers/yunis_2017.pdf]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites (emphasis added) …extracting from the downloaded resource one or more lists, if any, of selectable shortcuts pointing to portions inside or outside the downloaded resource through at least one analysis of extraction of lists of selectable shortcuts of the downloaded resource selected from the group comprising: a syntactic analysis…a semantic analysis…, and a morphological-visual analysis…; which is an improper Markush group (See MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. 112(b)  (e.g., if the list of alternatives is not a closed grouping, or if a Markush group is so expansive that persons skilled in the art cannot determine the metes and bounds of the claimed invention)).
Further regarding claim 1, the claim recites (emphasis added)… wherein said at least one analysis of extraction of lists of selectable shortcuts of the downloaded resource is performed on the basis of an ontology corresponding to the type of resource provided by a resource type detector module… “the type of resource” lacks proper antecedent basis in the claim (perhaps “a type of the downloaded resource” was intended).
Further regarding claim 1, the claim recites (emphasis added) …extracting from the downloaded resource one or more content elements, if any, different from lists of selectable shortcuts pointing to portions inside or outside the downloaded resource through at least one analysis of extraction of content elements of the downloaded resource selected from the group comprising: …a syntactic analysis…a semantic analysis…a morphological-visual analysis…; which is another improper Markush group.
Further regarding claim 1, the claim recites …building a list comprising…if any… in both steps E and G. The lists are subsequently referred to in step H based on their compnents, however as either or both built lists may be empty (because the elements used to build the lists may be empty), both the building of the lists and the use of the built lists is indefinite.
Regarding dependent claims 2-12, and 16, dependent claims necessarily inherit the deficiencies of the parent claim(s).
Further regarding dependent claim 2, the claim recites …on the basis of an ontology corresponding to… which is indefinite, as parent claim 1 already recites an ontology.
Further regarding dependent claim 2, the claim recites (emphasis added) …said one or more lists extracted in step D are filtered through at least one analysis of filtering of lists of selectable shortcuts of the downloaded resource selected from the group comprising a syntactic analysis of filtering of lists of selectable shortcuts, a semantic analysis of filtering of lists of selectable shortcuts and a morphological-visual analysis of filtering of lists of selectable shortcuts, …; which is another improper Markush group.
Further regarding dependent claim 2, the claim recites (emphasis added)… said one or more content elements extracted in step F are filtered (165) through at least one analysis of filtering of content elements of the downloaded resource selected from the group comprising a syntactic analysis of filtering of content elements, a semantic analysis of filtering of content elements and a morphological-visual analysis of filtering of content elements…; which is another improper Markush group.
Further regarding dependent claim 3, the claim recites (emphasis added) … said one or more lists extracted in step D are filtered (155) through at least one analysis of filtering of lists of selectable shortcuts of the downloaded resource selected from the group comprising: a syntactic analysis of filtering… a semantic analysis of filtering… a morphological-visual analysis of filtering…; which is another improper Markush group.
Further regarding dependent claim 3, the claim recites (emphasis added)… said one or more content elements extracted in step F are filtered (165) through at least one analysis of filtering of content elements of the downloaded resource selected from the group comprising: a syntactic analysis of filtering… a semantic analysis of filtering… a morphological-visual analysis of filtering… which is another improper Markush group.
Further regarding dependent claim 4, the claim recites …the ontology corresponding to the second identification… the ontology corresponding to the third identification which lack proper antecedent basis in the claim because the ontology of parent claim 1 is corresponding to the first identification. Claim 4 shall be interpreted as if it recites/refers to a first ontology corresponding to first identification, a second ontology corresponding to the second identification, a third ontology corresponding to the third identification.
Further regarding dependent claim 5, the claim recites (emphasis added) … in step E the list comprising one or more lists di selectable shortcuts is built including said main list of selectable shortcuts identified in step C as main list of selectable shortcuts. which is unclear.
Further regarding dependent claim 7, the claim recites …spurious elements… which does not have a specific definition in the disclosure as originally filed (see page 8 line 31; page 13 lines 28-32) and is indefinite (the disclosure provides no means for determining an element is or is not spurious; what is spurious content to one user may not be spurious content to another).
Further regarding dependent claim 12, the claim recites (emphasis added) … wherein the resource is selected from the group comprising: ..a web page…a document… and an app. which is another improper Markush group.
Further regarding dependent claim 16, the claim recites (emphasis added) wherein said information stored in a user profile are information for a user voice recognition which has improper antecedent basis. It is assumed that the user profile recited in claim 16 is the same user profile in parent claim 9, rather than a second user profile.
Regarding claims 13 and 15, the claims recite elements similar to those of claim 1 and are rejected under similar rationale.
Regarding dependent claims 17-18 (dependent on claim 13) and claims 20-21 (dependent on claim 15), dependent claims inherit the deficiencies of parent claim.
Further regarding dependent claims 18, 19, 20, and 21: these claims, similarly to the discussions for at least dependent claims 2-3 above, recite improper Markush groups.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims encompass signals per se which are not statutory.
Regarding claim 15, the claim recites Set of one or more computer-readable storage media having stored thereon…. The broadest reasonable interpretation of a claim drawn to a computer-readable storage media covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (Ex parte Mewherter (PTAB 2013) finding that under the "broadest reasonable interpretation" a "machine readable storage medium" continues to encompass unpatentable transitory signals). Transitory propagating signals are non-statutory subject matter (In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010)). 
Examiner respectfully suggests amending to explicitly include only statutory subject matter, for example “non-transitory computer-readable storage medium.”
Dependent claims 20-21 necessarily inherit the deficiency of parent claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9-10, 12-13, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BRADLEY et al. (Pub. No.: US 2019/0354262 A1) in view of KATYAMA et al. (Patent No. US 7,395,498 B2) further in view of GOGAR et al. (Deep Neural Networks for Web Page Information Extraction. Published by Springer International Publishing Switzerland 2016. All Rights Reserved L. Iliadis and I. Maglogiannis (Eds.): AIA I 2016, IFIP AICT 475, pp. 154–163, 2016. DOI: 10.1007/978-3-319-44944-9_14. Retrieved from [https://link.springer.com/content/pdf/10.1007/978-3-319-44944-9_14.pdf] on [12/13/2022]).
Regarding claim 1, BRADLEY teaches the computer-implemented method of browsing a resource through voice interaction comprising the following steps (FIG 12 [0045-0049] which relies on variously-described remediation methods in order to provide voice command feature and page elements menu):
(A) acquiring from a user a request aimed at browsing a resource ([0046] user device 1201 has web browser 1202 [0047] browser requests a web page);
(B) downloading the requested resource ([0047] first server sends HTML page);
(C) performing a syntactic parsing of the downloaded resource ([0047] AE JavaScript returns remediated page markup which includes [0053] a modular approach to a suite of assistive technologies including page elements menu module; [0055] FIG 3 flow diagram of page elements menu module 300, configured to parse the DOM 301 to identify elements which are focusable or are of a certain type while filtering out elements which are unable to be spoken); 
(D) extracting from the downloaded resource one or more lists, if any, of selectable shortcuts pointing to portions inside or outside the downloaded resource ([0055] classifies elements based on user actions which can be performed (e.g. link elements); note also [0040] when AE JavaScript commences initial scanning… successive URLs detected and extracted, pushed onto a stack when processing (spidering) web pages) through at least one analysis of extraction of lists of selectable shortcuts of the downloaded resource selected from the group comprising (only one must be shown in the art when recited in the alternative):
a syntactic analysis of extraction of lists of selectable shortcuts (interpreting syntactic as means according to the syntax, thus it is sufficient to recognize that an element has a URL/link pattern; see [0055]), 
a semantic analysis of extraction of lists of selectable shortcuts, wherein said semantic analysis of extraction of lists of selectable shortcuts is performed through a neural network for semantic detection of lists of selectable shortcuts, and
a morphological-visual analysis of extraction of lists of selectable shortcuts (interpreting “morphological-visual analysis” as with respect to the visual layout of the resource, which can be interpreted from the DOM used when generating the visual representation of a web page; see [0055]), 

(E) building a list comprising one or more of said one or more lists, if any, of selectable shortcuts extracted in step D from the downloaded resource, wherein said one or more lists of selectable shortcuts are ordered in the list according to a list prioritization ([0055] full element list [0057] dynamically inserts tabindex element attribute, en masse when Page Elements menu is engaged);
(F) extracting from the downloaded resource one or more content elements, if any, different from lists of selectable shortcuts pointing to portions inside or outside the downloaded resource ([0055] elements which can be filled in such as form field, text which can be read aloud, and the like) through at least one analysis of extraction of content elements of the downloaded resource selected from the group comprising (only one must be shown in the art when recited in the alternative):
a syntactic analysis of extraction of content elements ( “syntactic” means according to the syntax, thus it is sufficient to recognize that an element is focusable and not a link; see [0055]), 
a semantic analysis of extraction of content elements, wherein said semantic analysis of extraction of content elements is performed through a neural network for semantic detection of content elements, and
a morphological-visual analysis of extraction of content elements (interpreting “morphological-visual analysis” as with respect to the visual layout of the resource, which can be interpreted from the DOM used when generating the visual representation of a web page; see [0055]), 

(G) building a -list comprising one or more of said one or more content elements, if any, extracted in step F from the downloaded resource, wherein said one or more content elements are ordered in the list according to a content element prioritization ([0055] full element list [0057] dynamically inserts tabindex element attribute, en masse when Page Elements menu is engaged);
(H) on the basis of the list of one or more lists of selectable shortcuts built in step E and of the list of one or more content elements built in step G, and on the basis of the ontology corresponding to the type of resource provided by a resource type detector module, building a final structure of lists of selectable shortcuts and of content elements (([0055] full element list which has been classified and used to [0056] generate/update Page Items/Elements Menu);
(I) playing a voice prompt based on the final structure of lists of selectable shortcuts and of content elements and starting a voice interaction with the user for browsing the resource ([0049] facilitate voice command feature [0054] page elements menu used with player [0077] FIG 10 is flow diagram for AE Voice, embedded in AE JavaScript [0078] user can interact with elements of web page (DOM) [0079] present spoken text, perform actions or execute processes based on the voice command [0080] engage bidirectionally with websites (speaking commands while listening to web content).
As noted above, BRADLEY may not be relied upon to expressly disclose 
wherein said syntactic analysis of extraction of lists of selectable shortcuts is performed through a neural network for syntactic detection of lists of selectable shortcuts or wherein said morphological-visual analysis of extraction of lists of selectable shortcuts is performed through a neural network for morphological-visual detection of lists of selectable shortcuts; 
wherein said at least one analysis of extraction of lists of selectable shortcuts of the downloaded resource is performed on the basis of an ontology corresponding to the type of resource provided by a resource type detector module, on the basis of the ontology corresponding to the type of resource provided by the resource type detector module, building the list of selectable shortcuts; 
wherein said syntactic analysis of extraction of content elements is performed through a neural network for syntactic detection of content elements  or wherein said morphological-visual analysis of extraction of content elements is performed through a neural network for morphological- visual detection of content elements; 
wherein said at least one analysis of content elements of the downloaded resource is performed on the basis of the ontology corresponding to the type of resource provided by the resource type detector module; on the basis of the ontology corresponding to the type of resource provided by the resource type detector module, building the list of one or more content elements.
It is noted that the instant application as originally filed fails to describe with any detail what it means to perform the analysis of shortcuts or content “on the basis of the ontology”, other than at pages 16-18, 20 which explains the various claimed neural networks are “driven” by the ontology without explanation of what it means to “drive” the neural networks.
It is further noted that the instant application as originally filed fails to describe with any detail what it means to “on the basis of the ontology” build the lists of shortcuts and content items (see pages 17-18), only that the operation may be performed.
It is further noted that the instant application makes clear that when the domain type of the resource is “unknown”, no ontology can be used (see page 15 line 5; page 16 lines 10-15; page 17 lines 25-30; page 18 lines 25-30; page 20 lines 20-25).
KATAYAMA teaches (col 15 line 62 to col 16 line 16) web page evaluation using evaluation items specific to a domain is an improvement over known web page evaluation (e.g. by selecting a domain depending on the URL and structure) including applying weights to evaluated contents. Furthermore, various detailed information items accumulated for evaluation of a Web page can be used as basic data for construction of an ontology for each specified domain. KATAYAMA further teaches (col 10 lines 35-44) evaluation sets generated as a learning result of an evaluation set group may be seen in FIGs 20-25 for three different domains (categories). These items are classified into the representation of the common top menu, specific item by industry, and other menus. Information which can be determined, when computing scores, includes (col 6 lines 39-60) the URL (uniform resource locator) hierarchy, as well as the order of items (display order of evaluation items).
Thus, KATAYAMA may be relied upon to teach determining an ontology corresponding to the type of resource provided by a resource type detector module (software to make the determination);  at least one analysis of extraction of lists of selectable shortcuts of the downloaded resource is performed on the basis of the ontology (evaluating menus); at least one analysis of content elements of the downloaded resource is performed on the basis of the ontology (evaluating other content), and building lists from extracted elements from a downloaded resource on the basis of the ontology corresponding to the type of resource provided by the resource type detector module (score computation; ordering of elements; common elements).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of BRADLEY (extracting shortcuts and content from a web resource) and KATAYAMA (improving the evaluation of web resource contents by considering the domain of the web resource and an ontology generated from other web resources in that domain), to have combined the teachings with a reasonable expectation of success, the combination motivated by the teachings of KATAYAMA (col 15 line 62 to col 16 line 16; see also col 5 lines 36-46 (using the ontology allows for different expressions of the same thing to be properly recognized)).
While KATAYAMA describes generally a learning unit (e.g. learning unit 21) for learning the ontology, associations, weights and classifications, KATAYAMA does not explicitly describe any “neural networks”. Accordingly, while BRADLEY in view of KATAYAMA has element extraction, element classification and element filtering (all based on a domain-specific ontology), the combination fails to expressly disclose wherein said syntactic analysis of extraction of lists of selectable shortcuts is performed through a neural network for syntactic detection of lists of selectable shortcuts ; wherein said syntactic analysis of extraction of content elements is performed through a neural network for syntactic detection of content elements or wherein said morphological-visual analysis of extraction of lists of selectable shortcuts is performed through a neural network for morphological-visual detection of lists of selectable shortcuts; wherein said morphological-visual analysis of extraction of content elements is performed through a neural network for morphological- visual detection of content elements.
At best, BRADLEY has a single broad extraction and classification mechanism (referred to in BRADLY [0055]) which is not otherwise described, while KATAYAMA has at least two extraction mechanisms (see FIG 33, one for items (82) and one for information (85) which are used to build the URL hierarchy (at 142), with order information (145), and extracted contents evaluation (143)).
GOGAR teaches (abstract) a method for spatial text encoding, which encodes visual and textual content of a web page into a single neural net and which suggests that this approach can lead to a general site-independent web wrapper to be used for extracting information from web pages. The basic workflow may be found on page 156 (we use the web rendering engine to fully interpret the web page and we save its screenshot and a DOM tree. From the DOM tree we are able to extract all the nodes together with their positions. Text nodes are then used to create textual input for the net (see Sect. 4.1) and leaf nodes are used as candidates for classification (candidate elements are represented by the rectangles they occupy in rendered web page). Then, we use convolutional neural net, which processes visual and textual context of candidate elements and predicts their probabilities P(c|element context) of being in one of the predefined classes c). 
GOGAR clearly teaches syntactic analysis of extraction of content elements is performed through a neural network for syntactic detection of content elements (as well as a semantic analysis of extraction of content elements, wherein said semantic analysis of extraction of content elements is performed through a neural network for semantic detection of content elements and a morphological-visual analysis of extraction of content elements, wherein said morphological-visual analysis of extraction of content elements is performed through a neural network for morphological- visual detection of content elements).
Further, as a neural network may be used for the syntactic (semantic, morphological-visual) classification and extraction of web content generally, and a shortcut (URL link) is merely one example of web content which has already been shown to be extracted and classified, one having ordinary skill can immediately see how a neural network may be devised specific for the syntactic (semantic, morphological-visual) analysis of extraction of lists of selectable shortcuts is performed through a neural network for syntactic (semantic, morphological-visual) detection of lists of selectable shortcuts simply by using the classification taught in BRADLEY as part of the training for the various neural networks.
Accordingly, it would have been obvious to one having ordinary skill in the art of at the time the invention was effectively filed, having the teachings of BRADLEY in view of KATAYAMA (teaching the extraction and classification of shortcuts and content from a web resource, based on learned associations without explicitly teaching using a neural network) and GOGAR (teaching it was known to use neural networks for the extraction and classification of web content), to have used the neural networks (either taught or suggested) in GOGAR for the extraction mechanisms otherwise not described in BRADLEY, with a reasonable expectation of success, the combination motivated at least by the teachings in GOGAR (page 162: a novel method for learning information extraction system that is able to generalize across previously unseen pages and therefore does not need any site-specific initialization).
Regarding dependent claim 2, incorporating the rejection of claim 1, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above, further teaches 
said one or more lists extracted in step D are filtered through at least one analysis of filtering of lists of selectable shortcuts of the downloaded resource selected from the group comprising (only one must be shown in the art when recited in the alternative) a syntactic analysis of filtering of lists of selectable shortcuts, a semantic analysis of filtering of lists of selectable shortcuts and a morphological-visual analysis of filtering of lists of selectable shortcuts, wherein said at least one analysis of filtering of lists of selectable shortcuts of the downloaded resource is performed on the basis of an ontology (the filtering extracted elements taught in BRADLEY [0055], improved using the ontology as taught in KATAYAMA); and
said one or more content elements extracted in step F are filtered (165) through at least one analysis of filtering of content elements of the downloaded resource selected from the group comprising (only one must be shown in the art when recited in the alternative) a syntactic analysis of filtering of content elements, a semantic analysis of filtering of content elements and a morphological-visual analysis of filtering of content elements, wherein said at least one analysis of filtering of content elements of the downloaded resource is performed on the basis of an ontology corresponding to the type of resource provided by the resource type detector module (the filtering extracted elements taught in BRADLEY [0055], improved using the ontology as taught in KATAYAMA).
Regarding dependent claim 7, incorporating the rejection of claim 1, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above, further teaches
wherein immediately after step B spurious elements, if any, are eliminated from the resource (see at least BRADLEY [0074] a text normalization process 901 which removes white space and other noise prior to any TTS (text to speech); note the relative ordering of processing steps is an obvious variant unless a subsequent step relies on the result generated from a preceding step; see additionally KATAYAMA (col 8 lines 42-48) cleaning unit performs web cleaning to remove unnecessary tags…banner advertisements…prior to extraction); and
wherein between step C and step D multimedia elements, if any, are managed by a MultimediaDetector/Manager module (see e.g. BRADLEY [0065-0066] programmatic generation of audio description of a video file, for example using artificial intelligence (AI); note the relative ordering of processing steps is an obvious variant unless a subsequent step relies on the result generated from a preceding step).
Regarding dependent claim 9, incorporating the rejection of claim 1, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above, further teaches wherein step I is performed taking account of information stored in a user profile (see e.g. BRADLEY [0050] user preferences may be persisted across a plurality of domains enabled with the AE JavaScript).
Regarding dependent claim 10, incorporating the rejection of claim 1, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above, further teaches wherein between step A and step B a search of the requested resource is performed (see e.g. BRADLEY [0076] Presently known voice applications include Apple's Siri™, Nuance's Dragon™, Windows' Cortana™, and Amazon's Alexa™ which simply drive a user to a web page in response to a voice request; that is, they convert speech to text, apply the text to a database or look-up table, and return a web page or search results for display and loading; where BRADLEY is an improvement to these known systems by providing voice-based navigation of the web page or search results).
Regarding dependent claim 12, incorporating the rejection of claim 1, BRADLEY further teaches wherein the resource is selected from the group comprising (only one must be shown in the art when recited in the alternative):
a web page, thereby the lists of selectable shortcuts pointing to portions inside or outside the downloaded resource consist of menus of the web page and the content elements are non-menu contents of the web page (see at least BRADLEY [0055]);
a document, thereby the lists of selectable shortcuts pointing to portions inside or outside the downloaded resource consist of indexes or summaries of the document; and
an app.
Regarding claim 13, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above, similarly teaches the system (see e.g. BRADLEY [0097]) comprising a processing device (secondary device 1302 (e.g. mobile telephone)) provided with a microphone and at least one electronic audio playing device (microphone 1301, speaker 1307) and one or more servers, optionally one or more cloud servers (primary device server 1310, second server 1312) , with which the processing device is configured to connect, wherein the processing device and/or said one or more servers are configured to perform a computer-implemented method of browsing a resource through voice interaction comprising the following steps analogous to those of claim 1, thus similarly rejected.
Note that an alternative system is described at BRADLEY [0046] with first server 1205; second server 1208; user device 1201. Since the user device receives audio file for playing (see [0072]) it may be assumed there is an audio playing device on the user device.  Further, the user device includes a microphone for capturing voice data (see [0053],[0077],[0081]).
Claim 14 – canceled.
Regarding claim 15, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above, similarly teaches the set of one or more computer-readable storage media having stored thereon the a set of one or more computer programs comprising instructions which (collectively, the software instructions to implement a method, inherent in any computer-implemented invention, note system structural components of claim 13 taught in BRADLEY, as well as [0008] injecting JavaScript ( or similarly functioning code) at the website server, where the JavaScript is configured to manipulate the web page DOM to provide an enhanced, customizable user experience for individuals with disabilities; note also the information processing device (computer) in FIG 39 of KATAYAMA discussed starting col 15 which includes program stored in memory 182), when executed by one or more processing units, cause said one or more processing units to carry out the computer-implemented method of browsing a resource through voice interaction comprising the following steps analogous to those of claim 1, thus similarly rejected.
Regarding dependent claim 17, incorporating the rejection of claim 13, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above further teaches wherein said one or more servers include one or more cloud servers (see e.g. BRADLEY title, [0032-0033] cloud-based web servers).
Regarding dependent claim 18 (20), incorporating the rejection of claim 13 (15), BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above further teaches 
said one or more lists extracted in step D are filtered through at least one analysis of filtering of lists of selectable shortcuts of the downloaded resource selected from the group comprising (only one must be shown in the art when recited in the alternative) a syntactic analysis of filtering of lists of selectable shortcuts, a semantic analysis of filtering of lists of selectable shortcuts and a morphological-visual analysis of filtering of lists of selectable shortcuts, wherein said at least one analysis of filtering of lists of selectable shortcuts of the downloaded resource is performed on the basis of an ontology corresponding to the type of resource provided by the resource type detector module (the filtering extracted elements taught in BRADLEY [0055], improved using the ontology as taught in KATAYAMA); and
said one or more content elements extracted in step F are filtered through at least one analysis of filtering of content elements of the downloaded resource selected from the group comprising (only one must be shown in the art when recited in the alternative) a syntactic analysis of filtering of content elements, a semantic analysis of filtering of content elements and a morphological-visual analysis of filtering of content elements, wherein said at least one analysis of filtering of content elements of the downloaded resource is performed on the basis of an ontology corresponding to the type of resource provided by the resource type detector module (the filtering extracted elements taught in BRADLEY [0055], improved using the ontology as taught in KATAYAMA).
Regarding dependent claim 5, incorporating the rejection of claim 1, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above further teaches wherein, in the case where in step C a main list of selectable shortcuts is identified on the basis of a syntactic self-declaration, in step E the list comprising one or more lists [[di]] of selectable shortcuts is built including said main list of selectable shortcuts identified in step C as main list of selectable shortcuts (relying on the building of lists taught in BRADLEY [0055], where the evaluation of a web page as taught in KATAYAMA includes recognizing a main menu structure (see e.g. FIG 27: Representation of common top menu structure including structure and related strings; FIG 28 shows other menus for a specific industry including “site map”; (col 8 lines 48-53) “extracting a tag of a menu item displayed on the web page”)
Claim 6 is rejected under 35 USC 103 as unpatentable over BRADLEY in view of KATAYAMA, further in view of GOGAR, further in view of HOLTE (Pub. No.: US 2007/0130125 A1).
Regarding dependent claim 6, incorporating the rejection of claim 1, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above, further suggests wherein, in step B, it is checked whether the downloaded resource has been browsed in a time interval preceding the request acquired in step A and: if yes, the method loads the final structure of lists of selectable shortcuts and of content elements previously built for said downloaded resource and skips to step I, otherwise if not, the method proceeds to step C (per instant application page 13, using caching; see e.g. BRADLEY [0074-0075] describes using caching generally within a content delivery network). Any deficiency may be cured by HOLTE (see e.g. FIG 3: user surfs to web site (102) a check is made if there is stored menu data (103B), if so retrieve the stored menu data, otherwise request and receive menu data (103,104), generate navigation menu (105) and navigate the web site using the menu (106)). Note [0073] which makes clear that a date (time interval) is used to determine whether the cached data is current or outdated.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of BRADLEY in view of KATAYAMA, further in view of GOGAR (teaching the use of caching for content) and HOLTE (teaching a specific technique for caching specifically menu information) to have used the technique of HOLTE with the method of BRADLEY in view of KATAYAMA, further in view of GOGAR, with a reasonable expectation off success, in order to achieve the recognized benefits of caching (i.e. no need to re-extract information which has been recently extracted when it can be loaded from storage).
Claim 8 is rejected under 35 USC 103 as unpatentable over BRADLEY in view of KATAYAMA, further in view of GOGAR, further in view of WU (Pub. No.: US 2020/0183928 A1).
Regarding dependent claim 8, incorporating the rejection of claim 1, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined for the reasons discussed above, does not appear to expressly disclose wherein in step A the request aimed at browsing a resource is analysed and, if the method recognises that it needs additional information, the method institutes a dialogue with the user to obtain said additional information. Note that this includes a contingent limitation (…if…recognizes…) and is not necessarily limiting on the method. BRADLEY admits in [0076] it is known in the art to drive a user to a web page in response to a voice request, but does not provide any details other than this admission.
WU is similarly directed to conversational user interaction system such that a user may speak a request and the system determines a result based on the spoken request (see e.g. [0071]). Of particular interest is the method in FIG 5A such that a user’s request is received (510), a conversation session is initiated (512), the input is analyzed to determine rules which must be satisfied (514,516,518). If there is more than one rule (520), then the input is not complete and the user is prompted to provide additional information (522).  When there is only one rule left, a response is determined and provided to the user (524). Note the specific example in [0108] which makes clear that the response provided could be a website or web page. 
Thus WU teaches a conversational technique which may be applied to the request for a web resource in BRADLEY, such that in step A the request aimed at browsing a resource is analysed and, if the method recognises that it needs additional information, the method institutes a dialogue with the user to obtain said additional information.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of BRADLEY in view of KATAYAMA, further in view of GOGAR (voice-enabled navigation of a web resource) and WU (voice-enabled navigation of web resources by obtaining additional information to determine what web resource is desired by the user) to have improved the system of BRADLEY in view of KATAYAMA, further in view of GOGAR with the technique of WU with a reasonable expectation of success, the combination motivated by the teachings in WU [0005] to improve the user’s experience with the conversational UI.
Claim 11 is rejected under 35 USC 103 as unpatentable over BRADLEY in view of KATAYAMA, further in view of GOGAR, further in view of GRUBER et al. (Pub. No.: US 2013/0275164 A1)
Regarding dependent claim 11, incorporating the rejection of claim 10, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above, while BRADLEY broadly describes the prior art capability of searching for a requested resource [0076] and user preferences used across multiple sessions [0050], BRADLEY cannot be relied upon to expressly disclose wherein the search of the requested resource is stored in a user profile.
GRUBER is broadly directed to an (abstract) intelligent automated assistant system engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions. GRUBER states at [0011] Short and long term memory can be engaged so that user input can be interpreted in proper context given previous events and communications within a given session, as well as historical and profile information about the user and explains further at [0644] Any kind of interaction with the assistant may produce additions to the long term personal memory, including browsing, searching, finding, shopping, scheduling, purchasing, reserving, communicating with other people via an assistant.
Thus, GRUBER makes clear that storing historical search information (e.g. in long term storage associated with the user’s profile information) was known, and that this stored historical information can be used to interpret the user’s input (e.g. in the future).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of BRADLEY in view of KATAYAMA, further in view of GOGAR (teaching an improvement to conventional virtual assistants that is specific for voice-navigation of a web resource) and GRUBER (teaching an example virtual assistant which stored historical user interactions in order to improve responses to user input) to have included the technique of storing user interactions (including resource requests, search results, etc.) within the user preferences of BRADLEY with a reasonable expectation of success, the combination motivated by the desire to improve user interaction with the system overall (by relying, for example, profile information to add context for a future request).
Claim 16 is rejected under 35 USC 103 as unpatentable over BRADLEY in view of KATAYAMA, further in view of GOGAR, further in view of WISE et al. (US Patent 5,884,262, published 03/16/1999).
Regarding dependent claim 16, incorporating the rejection of claim 9, while BRADLEY clearly teaches using user preferences used across multiple sessions, BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above does not appear to expressly disclose wherein said information stored in [[a]] the user profile [[are]] is information for a user voice recognition. 
WISE teaches (see col 3 lines 9-19) user profile information includes voice recognition information, along with other information including a “home page” for the user. WISE is generally directed to (abstract) computer document audio access and conversion system where the document could be an HTML document.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of BRADLEY in view of KATAYAMA, further in view of GOGAR (using profile information to control web navigation using speech) and WISE (using profile information to provide web content using speech, where the profile information includes information for user voice recognition) to have included in the profile information of BRADLEY in view of KATAYAMA, further in view of GOGAR the voice recognition information of WISE with a reasonable expectation of success (the user can interact with the web navigation system using speech which is particular to that user), the combination motivated at least by WISE (col 6 line 25) This voice information would be translated 220 by a speech-to-text engine 114 (shown in FIG. 1) or interpreted by a voice recognition system, and the system would interpret the voice command as a request for the most recent Baltimore Orioles baseball score. Of course, more advanced and complex voice command and control options may be used to gather information from the user.
Allowable Subject Matter
Claims 3, 19, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. By way of explanation:
Regarding dependent claim 3 (19, 21), incorporating the rejection of claim 1 (13, 15), BRADLEY in view of KATAYAMA, further in view of GOGAR, combined at least for the reasons discussed above, further teaches
said one or more lists extracted in step D are filtered through at least one analysis of filtering of lists of selectable shortcuts of the downloaded resource selected from the group comprising (only one must be shown in the art when recited in the alternative):
a syntactic analysis of filtering of lists of selectable shortcuts (see at least BRADLEY [0055]) 
a semantic analysis of filtering of lists of selectable shortcuts, wherein said semantic analysis of filtering of lists of selectable shortcuts is performed through a neural network for semantic filtering of lists of selectable shortcuts, and
a morphological-visual analysis of filtering of lists of selectable shortcuts (see at least BRADLEY [0055]), 
wherein said at least one analysis of filtering of lists of selectable shortcuts of the downloaded resource is performed on the basis of an ontology corresponding to the type of resource provided by the resource type detector module (BRADLEY as improved using the ontology as taught in KATAYAMA discussed in claim 1); and
said one or more content elements extracted in step F are filtered through at least one analysis of filtering of content elements of the downloaded resource selected from the group comprising (only one must be shown in the art when recited in the alternative):
a syntactic analysis of filtering of content elements (see at least BRADLEY [0055]), ,
a semantic analysis of filtering of content elements, wherein said semantic analysis of filtering of content elements is performed through a neural network for semantic filtering of content elements, and
a morphological-visual analysis of filtering of content elements (see at least BRADLEY [0055]), 
wherein said at least one analysis of filtering of content elements of the downloaded resource is performed on the basis of an ontology corresponding to the type of resource provided by the resource type detector module (BRADLEY as improved using the ontology as taught in KATAYAMA discussed in claim 1).
However, as noted above, BRADLEY (or BRADLEY in view of KATAYAMA, further in view of GOGAR) cannot be relied upon to expressly disclose wherein said syntactic analysis of filtering of lists of selectable shortcuts is performed through a neural network for syntactic filtering of lists of selectable shortcuts or wherein said syntactic analysis of filtering of content elements is performed through a neural network for syntactic filtering of content elements. No reference has been identified which would cure this specific deficiency. 
Further, as noted above BRADLEY (or BRADLEY in view of KATAYAMA, further in view of GOGAR) cannot be relied upon to expressly disclose wherein said morphological-visual analysis of filtering of lists of selectable shortcuts is performed through a neural network for morphological-visual filtering of lists of selectable shortcuts or wherein said morphological-visual analysis of filtering of content elements is performed through a neural network for morphological-visual filtering of content elements. No reference has been identified which would cure this specific deficiency.
Further, no reference has been identified which, in reasonable combination with BRADLEY in view of KATAYAMA, further in view of GOGAR, may be relied upon to teach the alternatively claimed a semantic analysis of filtering of lists of selectable shortcuts, wherein said semantic analysis of filtering of lists of selectable shortcuts is performed through a neural network for semantic filtering of lists of selectable shortcuts,  or a semantic analysis of filtering of content elements, wherein said semantic analysis of filtering of content elements is performed through a neural network for semantic filtering of content elements.
At best, AUDA et al. (MODULAR NEURAL NETWORKS: A SURVEY, International Journal of Neural Systems, Vol. 9, No. 2 (April, 1999) pages 129-151) explains the concepts behind a modularized neural network and motivations for exploring modularizing neural networks (see (§ 1 page 129 col 1) A Modular Neural Network (MNN) is a Neural Network (NN) that consists of several modules, each module carrying out one sub-task of the NN's global task, and all modules functionally integrated. A module can be a sub-structure or a learning sub-procedure of the whole network. (§ 2 page 131 col 2) ideas from biological neural networks (BNN) which can be applied to MNN designs include modularity, functionality specialization, fault tolerance (§ 2.1 page 131 cols 1-2) competition/cooperation, scalability, extendibility; other motivations are found in §§ 2.2, 2.3, 2.4.  Note the eight most common MNN architectures in FIG 7 and the “merge-and-glue” network of FIG 8. However as none of the neural networks taught in GOGAR clearly teach analysis, extraction, and filtering collectively, applying modularization to these neural networks would not immediately result in a “filtering” neural network.
Should Applicant choose to incorporate the entirety of the subject matter of claims 3, 19, 21 into the respective independent claims, note that claims 2, 18, and 20 may be open to a rejection under 35 USC 112(d) as failing to further limit the amended independent claims incorporating these limitations, as claims 2, 18, and 20 are broader recitations (lacking the neural network aspects).
Should Applicant choose to incorporate only part of the subject matter of claims 3, 19, 21 (rather than the entirety of the limitations once corrected to address the 112(b) grounds raised above) new grounds of rejection in view of art may be appropriate based on which elements are incorporated and how.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. By way of explanation, KATAYAMA is relied upon to teach the ontology and domain which is used to drive the analysis (evaluation) and extraction of the shortcut (menu) items and content items. KATAYAMA makes clear that applying a different domain would result in a different analysis and extraction (see e.g. (col 3 lines 25-38)), however the combination of references cannot be relied upon to teach any mechanism for recognizing that the first identification of the type of resource is wrong which would trigger a second identification of the type of resource, which means the combination of references cannot be relied upon to teach recognizing that the second identification of the type of resource is wrong which would trigger a third identification.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Nguyen-Hoang et al. Genre-Oriented Web Content Extraction with Deep Convolutional Neural Networks and Statistical Methods. 32nd Pacific Asia Conference on Language, Information and Computation Hong Kong, 1-3 December 2018. Retrieved from [https://aclanthology.org/Y18-1055.pdf] on [12/13/2022]. 10 pages.
BAEZ et al. Conversational Web Interaction: Proposal of a Dialog-Based Natural Language Interaction Paradigm for the Web. Springer Nature Switzerland AG 2020 A. Følstad et al. (Eds.): CONVERSATIONS 2019, LNCS 11970, pp. 94–110. [https://doi.org/10.1007/978-3-030-39540-7_7].
RAMAKRISHNAN et al. Non-visual Web Browsing: Beyond Web Accessibility. © Springer International Publishing AG 2017. M. Antona and C. Stephanidis (Eds.): UAHCI 2017, Part II, LNCS 10278, pp. 322–334, 2017. DOI: 10.1007/978-3-319-58703-5_24.
ASHOK et al. Web Screen Reading Automation Assistance Using Semantic Abstraction. IUI 2017, March 13 - 16, 2017, Limassol, Cyprus. DOI: 10.1145/3025171.3025229. 12 pages.

US 20190236137 (HESKETH) conversational representations of web content
US 20200073921 BRADLEY facilitating website navigation (machine learning)
US 9087507 (SENGAMEDU) aural navigation of logical arrangements information of source
US 10664229 (CHENG) voice navigation of GUI elements
US 7881941 (KURGANOV) voice browser system with ranked sources
US 6941509 (HARRIS) audible rendering of web page including parse, generate DOM, modify DOM
US 7058887 (CRAGUN) filtering audio clutter from parsed web page
US 8595016 (VAN SCIVER) dialogue-based web page navigation
US 7219136 (DANNER) receives voice request for web page, system generates audio version for navigation
US 10938952 (MOON) screen reader popular links menu creation
CA 3050378 A1 (BENO) natural language control of web browsers
EP 3246828 A1 (BORROW) natural language web browser (includes conversion of HTML into natural language descriptions)

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173